MEMORANDUM **
Edwin Arman William Palit, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, *568and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 338 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The agency denied Palit’s asylum application as time barred. Palit does not challenge this finding.
Substantial evidence supports the agency’s denial of withholding of removal because Palit’s experiences do not constitute past persecution, see id. at 1016-18, and Palit has not demonstrated any basis for past persecution under Hernandez-Ortiz v. Gonzales, 496 F.3d 1042, 1045-46 (9th Cir.2007). In addition, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004) applies in the context of withholding of removal, Palit failed to establish that it was more likely than not that he will be persecuted if he returns to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Substantial evidence also supports the agency’s determination that Palit is not entitled to CAT relief because he failed to demonstrate that it is more likely than not that he will be tortured if he returns to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.